Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 1/21/22 is acknowledged. Therefore, Examiner will exam elected embodiment shown in fig 1-3.
Claims 2, 4 are previous objected as Examiner can’t find support from the elected drawing. Since Applicant indicated these claims are belong to non-elected embodiment shown in fig 5, claims 2, 4 and dependent claim 3, therefore, are withdrawn from consideration. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 9 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Jeong (US 20090135096).
With regard claim 1, Jeong discloses An image display device, (abstract; fig 1-8) comprising: a display panel which displays an image (abstract, at last fig 2); a back cover disposed along a back surface of the display panel (at least fig 1, the structure cover on the rear side of the display such as 15, 17 and other parts; Examiner consider as a back cover.) the back cover having a front surface and a back surface opposite to the front surface, the front surface of the back cover facing the back surface of the display panel (at least fig 2 or fig 1, the front surface and a back surface opposite to the front surface, the front surface of the back cover facing the back surface of the display panel); a circuit substrate disposed on a back surface of the back cover (at least paragraph [33]-[36]; see also fig 2, Examiner consider the portion of the circuit disposed on a back surface of the back cover is the circuit substrate), the circuit substrate being for driving a display of the image on the display panel (at least paragraph [33]-[36]; see also fig 2, fig 5); and a wiring member which connects the circuit substrate and the display panel (at least paragraph [33]-[36]; see also fig 2, fig 5, Examiner consider the portion of the circuit with signal wires which connects the circuit substrate and the display panel is the “wiring member”), wherein the back cover has a recess which is recessed inward from an edge of the back cover in a plan view (at least fig 1-2, or fig 4-5, the space formed on the back cover, Examiner consider as a recess/space), and the wiring member is disposed so as to pass through the recess (at least fig 1-5) from a back surface side to a front surface side of the back cover (compare fig 1, fig 2 and fig 5). 
Regarding claim 9, Jeong further disclosed the recess is recessed inward from the edge of the back cover in a plan view along a direction parallel to the front or the back surfaces of the back cover (see fig 1, fig 2, and/or fig 4-5).
Regarding claim 7, Jeong further disclosed the display panel is a self-emitting display panel (abstract; paragraph [005]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 rejected under 35 U.S.C. 103(a) as being unpatentable over Jeong (US 20090135096) and further in view of Tomomasa (US 20140226080). 
With regard claim 8, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the display pane is an organic electroluminescent display panel.
Tomomasa further teaches: the display pane is an organic electroluminescent display panel (paragraph [150]-[152]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (display panel) and modify to previous discussed structure so as to further enhance the display for the modified structure and/or reduce the cost by using the known technologies. 



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Applicant respectfully submits that Tomomasa fails to disclose the features of amended claim 1. As such, claim 1 and all claims dependent thereon, including new claims 7-9, are patentable over the cited reference.” (pages 4 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841